

COLLATERAL PLEDGE AND SECURITY AGREEMENT
 
This COLLATERAL PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of
May 16, 2008, by and between GREEN SCREEN INTERACTIVE SOFTWARE, INC., a Delaware
corporation (“Debtor”), and MANDALAY MEDIA, INC., a Delaware corporation
(“Secured Party”).
 
WHEREAS, pursuant to that certain Note Purchase Agreement, dated as of even date
herewith, by and between the Debtor and the Secured Party (the “Purchase
Agreement”), the Secured Party has extended credit to Debtor represented by a
convertible secured promissory note (the “Bridge Note”) in the principal amount
of $2,000,000; and
 
WHEREAS, to induce the Secured Party to extend credit to Debtor, Debtor has
agreed to grant a security interest in certain collateral to Secured Party;
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Debtor and Secured Party agree as follows:
 
1.    Certain Definitions. The following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Account” shall have the meaning ascribed to such term in Section 9-102 of the
UCC.
 
“Bridge Note” shall have the meaning specified in the Recitals hereto.
 
“Chattel Paper” shall have the meaning ascribed to such term in Section 9-102 of
the UCC.
 
 “Collateral” shall have the meaning specified in Section 2 hereof.
 
“Commercial Tort Claim” shall have the meaning ascribed to such term in Section
9-102 of the UCC.
 
“Contracts” shall mean, all right, title and interest of Debtor in, to and
under, or derived from, any and all sale, service, performance and equipment
lease contracts (whether written or oral), and any other contract (whether
written or oral), between Debtor and third parties.
 
“Deposit Account” shall have the meaning ascribed to such term in Section 9-102
of the UCC.
 
 “Debtor” shall have the meaning specified in the preamble hereto.
 
“Document” shall have the meaning ascribed to such term in Section 9-102 of the
UCC.
 


--------------------------------------------------------------------------------



“Equipment” shall have the meaning ascribed to such term in Section 9-102 of the
UCC.
 
“Event of Default” shall have the meaning specified in Section 8 hereof.
 
“Goods” shall have the meaning ascribed to such term in Section 9-102 of the
UCC.
 
“Governmental Authority” shall mean any federal, state, local, foreign or other
governmental or administrative (including self-regulatory) body,
instrumentality, department or agency or any court, tribunal, administrative
hearing body, arbitration panel, commission, or other similar dispute resolving
panel or body and shall include any “governmental unit” as such term is defined
in Section 9-102 of the UCC.
 
“Indemnitees” shall have the meaning specified in Section 13(a) hereof.
 
“Instrument” shall have the meaning ascribed to such term in Section 9-102 of
the UCC.
 
“Insurance Policies” shall mean all insurance policies held by Debtor or naming
Debtor as insured, additional insured or loss payee (including, without
limitation, casualty insurance, liability insurance, property insurance and
business interruption insurance) and all such insurance policies entered into
after the date hereof.
 
“Intangibles” shall have the meaning ascribed to the term “general intangible”
in Section 9-102 of the UCC.
 
“Inventory” shall have the meaning ascribed to such term in Section 9-102 of the
UCC.
 
“Investment Property” shall have the meaning ascribed to such term in Section
9-102 of the UCC.
 
“Licenses” shall mean all of Debtor’s license agreements and covenants not to
sue with any other Person with respect to a patent, trademark, service mark or
copyright (other than any existing license agreements or covenants not to sue
which by their terms prohibit assignment, transfer or the grant of a security
interest by Debtor or give the other party thereto the right to terminate the
same upon an assignment, transfer, or the grant of a security interest thereto),
whether Debtor is a licensor or licensee under any such license agreement, along
with any and all (a) renewals, extensions, supplements and continuations
thereof, (b) income, royalties, damages, claims and payments now and hereafter
due and/or payable to Debtor with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (c) rights to sue for past, present and future infringements thereof,
and (d) any other rights to use, exploit or practice any patent, trademark,
service mark or copyright of Debtor.
 

-2-

--------------------------------------------------------------------------------



“Lien” shall mean any mortgage, pledge, assignment, security interest,
encumbrance, lien or charge of any kind, any conditional sale or other title
retention agreement or any lease in the nature thereof (including any agreement
to give any of the foregoing).
 
“Line of Credit” shall mean a $5 million line of credit which the Company may
enter into after the date hereof.
 
“Noncash Proceeds” shall have the meaning ascribed to such term in Section 9-102
of the UCC.
 
“Obligations” shall have the meaning specified in Section 3 hereof.
 
“Payment Intangible” shall have the meaning ascribed to such term in Section
9-102 of the UCC.
 
“Pension Plan Reversions” shall mean Debtor’s right to receive the surplus
funds, if any, which are payable to the Debtor following the termination of any
employee pension plan and the satisfaction of all liabilities of participants
and beneficiaries under such plan in accordance with applicable law.
 
“Person” shall have the meaning ascribed to such term in Section 9-102 of the
UCC and shall include any individual, partnership, joint venture, firm,
corporation, limited liability company, limited liability partnership,
association, trust or other enterprise or any Governmental Authority.
 
“Proceeds” shall have the meaning ascribed to such term in Section 9-102 of the
UCC and shall include, without limitation, (a) any and all payments (in any form
whatsoever) made or due and payable to Debtor from time to time in connection
with any condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority), (b) any and all amounts paid or
payable to Debtor for or in connection with any sale or other disposition of all
or any part of the Collateral and (c) any and all other amounts from time to
time paid or payable under or in connection with any of the Collateral.
 
“Purchase Agreement” shall have the meaning specified in the Recitals hereto.
 
“Receivables” shall mean all Accounts, Documents, Instruments and Chattel Paper.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.
 
“Secured Party” shall have the meaning specified in the preamble hereto.
 
“Third Party Claims” shall have the meaning specified in Section 13(a) hereof.
 
2.    Grant of a Security Interest. As security for the prompt and complete
payment and performance when due of all the Obligations, Debtor hereby pledges,
assigns, transfers and grants to Secured Party, a continuing first-priority
security interest in and to all of Debtor’s right, title and interest in, to and
under the following property, wherever located, now existing or hereafter
arising from time to time (collectively, “Collateral”): (a) all Receivables; (b)
all Inventory; (c) all books, records, ledgers, print-outs, file materials and
other papers containing information relating to Receivables and any account
debtors in respect thereof, together with all Contracts; (d) all Equipment; (e)
all Intangibles; (f) all Investment Property; (g) all Insurance Policies; (h)
all Pension Plan Reversions; (i) all Licenses; (j) all Deposit Accounts; (k) all
Commercial Tort Claims; (l) all Goods; (m) any and all other property of the
Debtor of every name and nature which from time to time after the date hereof,
by delivery or by writing of any kind for the purposes hereof, shall have been
conveyed, mortgaged, pledged, assigned or transferred by Debtor or by anyone on
its behalf or with its consent to the Secured Party, as and for additional
security for the payment of the Obligations; and (n) all Proceeds and Noncash
Proceeds of any and all of the foregoing.
 

-3-

--------------------------------------------------------------------------------



3.    Debtor’s Obligations Secured Hereby. This Agreement secures, and the
Collateral is collateral security for, the prompt payment and performance in
full when due, whether at stated maturity, by acceleration or otherwise
(including, without limitation, the payment of interest and other amounts which
would accrue and become due but for the filing of a petition in bankruptcy or
the operation of the automatic stay under the Bankruptcy and Insolvency Act
(R.S. 1985, c. B-3)) of all obligations of Debtor now or hereafter arising under
or in respect of the Bridge Note, this Agreement or Paragraph 15 of that certain
Letter of Intent, by and between Secured Party and Debtor, dated as of the date
hereof (the “Letter of Intent”) (including, without limitation, Debtor’s
obligations to pay principal and interest and all other charges, fees, expenses,
commissions, reimbursements, indemnities and other payments related to or in
respect of the obligations contained in the Bridge Note, this Agreement or the
Letter of Intent) (collectively, the “Obligations”).
 
4.    No Release. Nothing set forth in this Agreement shall relieve Debtor from
the performance of any term, covenant, condition or agreement on Debtor’s part
to be performed or observed under or in respect of any of the Collateral or from
any liability to any Person under or in respect of any of the Collateral or
impose any obligation on the Secured Party to perform or observe any such term,
covenant, condition or agreement on Debtor’s part to be so performed or observed
or shall impose any liability on the Secured Party for any act or omission on
the part of Debtor relating thereto or for any breach of any representation or
warranty on the part of Debtor contained in the Bridge Note, the Purchase
Agreement or this Agreement, or in respect of the Collateral or made in
connection herewith or therewith.
 
5.    Debtor’s Representations and Warranties. Debtor represents and warrants
and, so long as this Agreement is in effect, shall be deemed continuously to
represent and warrant, that:
 
(a) No Liens. Debtor is and will be the owner of all Collateral free from any
Lien or other right, title or interest of any Person, other than Secured Party
or the Lender with respect to the Line of Credit and except as disclosed in
Schedule A annexed hereto.
 
(b) Authority; Enforceability. Debtor has full organizational power and
authority and has taken all organizational action necessary to execute, deliver
and perform this Agreement and the Bridge Note and to encumber and grant a
security interest in the Collateral. This Agreement constitutes legal, valid and
binding obligations of Debtor, enforceable against Debtor in accordance with its
terms.
 

-4-

--------------------------------------------------------------------------------



(c) Other Financing Statements. Except as disclosed in Schedule A annexed
hereto, there is no financing statement (or similar statement or instrument of
registration under any jurisdiction) or any notice filed with any Governmental
Authority covering or purporting to cover any interest of any kind in the
Collateral. So long as any of the Obligations remain unpaid, Debtor shall not
execute or authorize to be filed in any public office any financing statement
(or similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security interest
granted hereby by Debtor or as may be required by the Lender with respect to the
Line of Credit.
 
(d) Security Interest; Necessary Filings. This Agreement creates a valid
security interest of Secured Party in the Collateral securing payment of the
Obligations. The security interest granted to Secured Party pursuant to this
Agreement in and to the Collateral constitutes and hereafter will constitute a
perfected security interest therein to the extent that perfection can be
achieved by the filing of a financing statement, superior and prior to the
rights of all other persons therein and subject to no other Liens, except as
disclosed in Schedule A annexed hereto except as may be required by the Lender
with respect to the Line of Credit.
 
(e) No Consents, etc. No other consent of any other Person (including, without
limitation, members or creditors of Debtor) and no consent, authorization,
approval, or other action by, and no notice to or filing with, any Governmental
Authority (other than a court in connection with the exercise of judicial
remedies by Secured Party) or regulatory body is required either (i) for the
pledge by Debtor of the Collateral pursuant to this Agreement, or for the
execution, delivery or performance of this Agreement by Debtor, or (ii) for the
exercise by Secured Party of the rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement.
 
(f) Organization; Chief Executive Office; Name. The chief executive office of
Debtor is located at 575 Broadway, New York, New York 10012. The Debtor’s legal
name, as it appears in the records of the jurisdiction in which the Debtor is
organized, is “Green Screen Interactive Software, Inc.” Debtor has not done
business during the past three years or since inception (whichever period is
shorter) under any name other than Green Screen LLC, or Green Screen Interactive
Software, LLC. Debtor shall not change its name or move its chief executive
office, except to such new location as Debtor may establish in accordance with
the last sentence of this Section 5(f). All tangible evidence of all Collateral
and the only original books of account and records of Debtor relating thereto
are, and will continue to be, kept at such chief executive office, or at such
new location for such chief executive office as Debtor may establish in
accordance with the last sentence of this Section 5(f). All Collateral are, and
will continue to be, controlled and monitored (including, without limitation,
for general accounting purposes) from, such chief executive office location
shown above, or such new location as Debtor may establish in accordance with the
last sentence of this Section 5(f). Debtor shall not establish a new location
for its chief executive office nor shall it change its name until it shall have
given to Secured Party not less than 45 days’ prior written notice of its
intention so to do, clearly describing such new location or name and providing
such other information and taking such action in connection therewith as Secured
Party may request.
 

-5-

--------------------------------------------------------------------------------



(g) Debtor’s Structure. The Debtor is a corporation duly organized under the
laws of the State of Delaware. The Debtor shall not change its organizational
structure or the state in which it is organized without the prior written
consent of the Secured Party and shall, in any such connection, take all action
satisfactory to Secured Party to maintain the perfection and proof of the
security interest of Secured Party in the Collateral intended to be granted
hereby.
 
(h) Debtor’s Tax and Organizational Identification Numbers. Debtor’s tax
identification number is 33-1215749.
 
(i) Collateral. All information set forth herein relating to the Collateral is
accurate and complete in all material respects.
 
(j) Additional Representations, Warranties and Covenants of Debtor. Debtor
hereby repeats each of the representations and warranties made by Debtor and
contained or incorporated by reference in the Bridge Note and the Purchase
Agreement as fully as if each such representation and warranty were expressly
set forth herein and expressly made herein by Debtor on and as of the date
hereof, each such representation and warranty being incorporated in this
Agreement by reference mutatis mutandis.
 
6.    Debtor’s Covenants. Debtor agrees and covenants for itself, its successors
and permitted assigns that:
 
(a) Business Use; Protection of Secured Party’s Security. The Collateral will be
used solely for business purposes of Debtor and will remain in the possession or
under the control of Debtor and will not be used for any unlawful purpose. The
Collateral will not be misused, abused, wasted or allowed to deteriorate. Debtor
shall not take any action that impairs the rights of Secured Party in the
Collateral. Debtor will defend the Collateral against the claims and demands of
all other parties against Debtor or Secured Party other than the Lender with
respect to the Line of Credit.; will keep the Collateral free from all Liens
(except as disclosed in Schedule A annexed hereto); and (except with respect to
Inventory which is addressed in Section 6(q) below) will not sell, transfer,
lease, license, sublicense, assign, deliver or otherwise dispose of any
Collateral or any interest therein without the prior written consent of Secured
Party. Debtor will not sell, license, amend or permit the amendment of any
License, Instrument, Contract or Chattel Paper in any manner adverse to the
interests of the Secured Party without the prior written consent of the Secured
Party.
 
(b) Financing Statements. As promptly as practicable after the execution and
delivery of this Agreement, Debtor shall perfect and evidence the perfection of
the first-priority security interest granted herein, by the completion, signing
and filing of UCC-1 Financing Statements. Debtor hereby irrevocably appoints the
Secured Party as the Debtor’s attorney-in-fact to execute and deliver any and
all UCC-1 Financing Statements, notices and other documents in furtherance of
the foregoing, which power-of-attorney the parties hereto acknowledge and agree
is coupled with an interest. Debtor authorizes the Secured Party (i) to file
financing statements against the Collateral and (ii) at the election of the
Secured Party, to describe the Collateral as “all assets,” “all personal
property,” or words of similar import.
 

-6-

--------------------------------------------------------------------------------



(c) Further Actions. Debtor shall at any time and from time to time take such
steps as Secured Party may reasonably request to insure the continued perfection
and priority of Secured Party’s security interest in any of the Collateral and
of the preservation of its rights therein in any jurisdiction except as
otherwise provided herein.
 
(d) After Acquired Collateral. Any and all Collateral described or referred to
in the granting clauses hereof which is hereafter acquired shall, and without
any further conveyance, assignment or act on the part of Debtor or Secured
Party, become and be subject to the security interests herein granted as fully
and completely as though specifically described herein.
 
(e) Maintenance of Records. Debtor shall keep and maintain at its own cost and
expense satisfactory and complete records of each Receivable, in a manner
consistent with prudent business practices, for at least seven years from the
date on which such Receivable comes into existence, including, without
limitation, records of all payments received, all credits granted thereon, all
merchandise returned and all other documentation relating thereto, and Debtor
shall make the same available to Secured Party for inspection, at Debtor’s own
cost and expense, at any and all reasonable times upon demand. Upon the
occurrence and during the continuance of an Event of Default, Debtor shall, at
its own cost and expense, deliver all tangible evidence of Receivables
(including, without limitation, all documents evidencing Receivables) and such
books and records to Secured Party or to its representatives (copies of which
evidence and books and records may be retained by Debtor) at any time upon
Secured Party’s demand. Upon the occurrence and during the continuance of an
Event of Default, Secured Party may transfer a full and complete copy of
Debtor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any Person that has
acquired or is contemplating acquisition of an interest in the Receivables or
Secured Party’s security interest therein without the consent of Debtor.
 
(f) Modification of Terms, etc. Subject to the provisions of Section 6(h),
Debtor shall not rescind or cancel any indebtedness evidenced by any Receivable
or modify any term thereof or make any adjustment with respect thereto, or
extend or renew any such indebtedness, or compromise or settle any dispute,
claim, suit or legal proceeding relating thereto, or sell any Receivable or
interest therein, without the prior written consent of the Secured Party. Debtor
shall timely fulfill in all material respects all obligations on its part to be
fulfilled under or in connection with the Receivables.
 
(g) Collection. Debtor shall take all commercially reasonable actions to cause
to be collected from the account debtor of each of the Receivables, as and when
due (including, without limitation, Receivables that are delinquent), any and
all amounts owing under or on account of such Receivable, and apply forthwith
upon receipt thereof all such amounts as are so collected to the outstanding
balance of such Receivable, except that Debtor may allow in the ordinary course
of business (i) a refund or credit due as a result of returned or damaged or
defective merchandise, and (ii) so long as no Event of Default shall exist and
be continuing, such extensions of time to pay amounts due in respect of
Receivables and such other modifications or payment terms or settlements in
respect of Receivables as shall be commercially reasonable in the circumstances,
all in accordance with Debtor’s ordinary course of business consistent with its
collection practices as in effect from time to time. The costs and expenses
(including, without limitation, attorneys’ fees and the allocated costs of
internal counsel) of collection, whether incurred by Debtor or Secured Party,
shall be paid by Debtor. The Secured Party shall have the right at any time to
notify an account debtor or the obligor on any insurance with respect to a
Receivable of the security interest herein and to make payment directly to the
Secured Party.
 

-7-

--------------------------------------------------------------------------------



(h) [Intentionally Deleted.]
 
(i) Protection of Secured Party’s Security. Debtor shall not take any action
that impairs the rights of Secured Party in the Collateral. Debtor shall at all
times keep the Inventory and Equipment insured by financially sound and
reputable insurers in favor of Secured Party as an additional insured, at the
Debtors’ own expense, to Secured Party’s reasonable satisfaction against fire,
theft and all other risks to which the Collateral may be subject, in such
amounts (but in no event less than the replacement cost thereof) and with such
deductibles as would be maintained by operators of businesses similar to the
business of Debtor or as Secured Party may otherwise require. At least 30 days
prior to the expiration of any such policy of insurance, Debtor shall deliver to
Secured Party an extension or renewal policy or an insurance certificate
evidencing renewal or extension of such policy.
 
(j) Commercial Tort Claims. If the Debtor shall at any time acquire a Commercial
Tort Claim, the Debtor shall immediately notify the Secured Party in a writing
signed by the Debtor of the details of such claim and grant to the Secured Party
in such writing an express security interest therein and in the proceeds
thereof, all upon the terms of this Security Agreement, with such writing to be
in the form and substance satisfactory to the Secured Party.
 
(k) Payment of Taxes: Claims. Debtor shall pay promptly when due all property
and other taxes, assessments and governmental charges or levies (other than
those the Company is contesting in good faith and with respect to which it has
made sufficient reserves on its financial statements) imposed upon, and all
claims (including claims for labor, materials and supplies) against, the
Collateral.
 
(l) Ordinary Course of Business. Subject to any limitation contained in the
Bridge Note, nothing in this Section 6 shall be deemed to prohibit (i) the sale
of Inventory and the collection of Receivables by Debtor in the ordinary course
of business, or (ii) the disposition and replacement of obsolete assets as
necessary in the ordinary course of Debtor’s business.
 
(m) No Impairment. Debtor shall not enter into any agreement that would
materially impair or conflict with Debtor’s obligations hereunder or under the
Bridge Note without the prior written consent of the Secured Party.
 
(n) No Additional Indebtedness. Except for the Line of Credit, Debtor agrees
that it shall not incur any additional Indebtedness (as such term is defined in
the Bridge Note) without the prior written consent of the Secured Party, which
consent shall not be unreasonably withheld so long as such additional
Indebtedness is Junior Debt (as such term is defined in the Bridge Note).
 

-8-

--------------------------------------------------------------------------------



7.    Reasonable Care. Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equivalent to that which
Secured Party, in its individual capacity, accords its own property, it being
understood that Secured Party shall not have responsibility for taking any
necessary steps to preserve rights against any Person with respect to any
Collateral.
 
8.    Events of Default. The occurrence of any “Event of Default” under the
Bridge Note shall constitute an “Event of Default” under this Agreement.
 
9.    Remedies.
 
(a) Acceleration of Bridge Notes. Upon the occurrence of an Event of Default,
Secured Party may, by notice to Debtor, or automatically in the case of an Event
of Default pursuant to Section 7(a)(v) of the Bridge Note, declare the aggregate
unpaid principal balance of all the Bridge Note, together with all unpaid
accrued interest thereon, to be immediately due and payable and thereupon all
such amounts shall be and become immediately due and payable to Secured Party.
 
(b) Obtaining the Collateral Upon Event of Default. If any Event of Default
shall have occurred and be continuing, then and in every such case, Secured
Party may, at any time or from time to time during the continuance of such Event
of Default take any or all of the following actions, all if which shall be at
Debtor’s expense, which expenses shall constitute Obligations secured by the
Collateral:
 
(i) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof from Debtor or any other Person who then has
possession of any part thereof, with or without notice or process of law, and
for that purpose may enter upon Debtor’s premises where any of the Collateral is
located and remove such Collateral, and use in connection with such removal any
and all services, supplies, aids and other facilities of Debtor;
 
(ii) Instruct the obligor or obligors on any agreement, instrument or other
obligation constituting the Collateral, to make any payment required by the
terms of such agreement, instrument or other obligation directly to Secured
Party; provided, however, in the event that any such payments are made directly
to Debtor, Debtor shall hold such payments in trust and shall segregate all
amounts received pursuant thereto in a separate account and pay the same
promptly to Secured Party;
 
(iii) Sell, assign or otherwise liquidate, or direct Debtor to sell, assign or
otherwise liquidate, the Collateral, or any part thereof, and take possession of
the proceeds of any such sale, assignment or liquidation; and/or
 
(iv) Take possession of the Collateral, or any part thereof, by directing Debtor
in writing to deliver the same to Secured Party at any place or places
designated by Secured Party, in which event Debtor shall at its own expense: (A)
forthwith cause the same to be moved to the place or places so designated by
Secured Party and there delivered to Secured Party; (B) store and keep any
Collateral so delivered to Secured Party at such place or places pending further
action by Secured Party; and (C) while the Collateral shall be so stored and
kept, provide such guards and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Debtor’s
obligation to deliver the Collateral is of the essence of this Agreement. Upon
application to a court of equity having jurisdiction, Secured Party shall be
entitled to a decree requiring specific performance by the Debtor of such
obligation.
 

-9-

--------------------------------------------------------------------------------



(c) Other Rights and Remedies. Upon the occurrence and during the continuance of
an Event of Default, Secured Party may from time to time exercise in respect of
the Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party under
the UCC at the time of an Event of Default.
 
(d) Waiver of Claims. Except as otherwise provided herein, Debtor hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in
connection with Secured Party’s taking possession, or Secured Party’s
disposition of any of the Collateral, including, without limitation, any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which Debtor would otherwise have under law, and Debtor hereby further
waives to the extent permitted by applicable law: (i) all damages occasioned by
such taking of possession, (ii) all other requirements as to the time, place and
terms of sale or other requirements with respect to the enforcement of Secured
Party’s rights hereunder, and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable law. Any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all rights, title,
interest, claim and demand, either at law or in equity, of Debtor therein and
thereto, and shall be a perpetual bar both at law and in equity against Debtor
and against any and all Persons claiming or attempting to claim the Collateral
so sold, optioned or realized upon, from, through or under Debtor.
 
(e) Notice. Without in any way requiring notice to be given in the following
time and manner, Debtor agrees that any notice by Secured Party of sale,
disposition or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
Debtor if such notice is delivered in accordance with Section 16(h) hereof and
is given at least ten days prior to the intended action which is the subject
matter thereof.
 
10.    Payments After an Event of Default. All payments received and amounts
realized by Secured Party pursuant to Section 9, including all such payments and
amounts received after the entire unpaid principal and interest amount of the
Bridge Note has been declared due and payable, as well as all payments or
amounts then held or thereafter received by Secured Party as part of the
Collateral while an Event of Default shall be continuing, shall be promptly
applied and distributed by Secured Party in the following order of priority:
 
(a) first, to the payment of all costs and expenses, including reasonable legal
expenses and attorneys’ fees for one counsel in each jurisdiction in which
counsel may be required, incurred or made hereunder or under the Bridge Note by
Secured Party, whether or not constituting Obligations, including, without
limitation, any such costs and expenses of foreclosure or suit, if any, and of
any sale or the exercise of any other remedy under Section 9, and of all taxes,
assessments or liens superior to the lien granted under this Agreement, except
any taxes, assessments or other superior lien subject to which any said sale
under Section 9 hereof may have been made; and
 

-10-

--------------------------------------------------------------------------------



(b) second, to the payment to Secured Party of the amount then owing or unpaid
on the Bridge Note; and
 
(c) third, to the payment of the balance or surplus, if any, to Debtor, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.
 
11.    Secured Party’s Right to Cure; Reimbursement. In the event Debtor should
fail to do any act as herein provided, Secured Party may, but without obligation
to do so, without notice to Debtor, and without releasing Debtor from any
obligation hereof, make or do the same in such manner and to such extent as
Secured Party may deem necessary to protect the Collateral, including, without
limitation, the defense of any action purporting to affect the Collateral or the
rights or powers of Secured Party hereunder, at Debtor’s expense. Debtor shall
reimburse Secured Party for expenses reasonably incurred under this Section 11
and any such expenses not reimbursed will constitute Obligations secured by the
Collateral.
 
12.    Expenses. Debtor will upon demand pay to Secured Party the amount of any
and all reasonable expenses, including the fees and expenses of its counsel and
the allocated fees and expenses of staff counsel and the fees and expenses of
any experts and agents, which Secured Party may incur in connection with (a) the
collection of the Obligations, (b) the administration of this Agreement, (c) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (d) the exercise or enforcement of any
of the rights of Secured Party hereunder, or (e) the failure by Debtor to
perform or observe any of the provisions hereof. All amounts payable by Debtor
under this Section 12 shall be due upon demand and shall be part of the
Obligations. Debtor’s obligations under this Section 12 shall survive the
termination of this Agreement and the discharge of Debtor’s other obligations
hereunder.
 
13.    Indemnity.
 
(a) Indemnity. Debtor agrees to indemnify, reimburse and hold Secured Party and
its successors, assigns, officers, directors, stockholders, members, managers,
employees, agents, representatives, heirs, attorneys and servants (collectively,
“Indemnitees”) harmless from and against any and all liabilities, obligations,
damages, injuries, penalties, claims, demands, actions, suits, judgments and any
and all costs and expenses (including, without limitation, attorneys’ fees and
expenses and the allocated costs of internal counsel) of whatsoever kind and
nature imposed on, asserted against or incurred by any of the Indemnitees in any
way relating to or arising out of this Agreement, the Purchase Agreement or the
Bridge Note or in any other way connected with the administration of the
transactions contemplated hereby or the enforcement of any of the terms hereof,
or the preservation of any rights hereunder, or in any way relating to or
arising out of the manufacture, processing, ownership, ordering, purchase,
delivery, control, acceptance, lease, financing, possession, operation,
condition, sale, return or other disposition, or use of the Collateral
(including, without limitation, latent or other defects, whether or not
discoverable), the violation of the laws of any Governmental Authority, any tort
(including, without limitation, claims arising or imposed under the doctrine of
strict liability, or for or on account of injury to or the death of any Person
(including any Indemnitee)), or property damage, or contract claim; provided,
that Debtor shall have no obligation to an Indemnitee hereunder to the extent it
is judicially determined by a final order or decree that such indemnified
liabilities arise solely from the gross negligence or willful misconduct of that
Indemnitee. Any Indemnitee shall provide Debtor with prompt notice of all third
party actions, suits, proceedings, claims, demands or assessments subject to the
indemnification provisions of this Section 13(a) (collectively, “Third Party
Claims”), and provide Debtor with notice of all other claims or demands for
indemnification pursuant to this Section 13(a); provided, however, that the
failure to provide timely notice shall not affect Debtor’s indemnification
obligations except to the extent Debtor shall have been materially prejudiced by
such failure. Debtor shall, if requested by such Indemnitee, resist and defend
any Third Party Claim or cause the same to be resisted and defended by counsel
reasonably satisfactory to such Indemnitee. Each Indemnitee shall, unless any
other Indemnitee has made the request described in the preceding sentence and
such request has been complied with, have the right to employ its own counsel
(or internal counsel) to investigate and control the defense of any matter
covered by the indemnity set forth in this Section 13, and the fees and expenses
of such counsel shall be paid by Debtor; provided that, only to the extent no
conflict exists between or among the Indemnitees as reasonably determined by the
Indemnitees, Debtor shall not be obligated to pay the fees and expenses of more
than one counsel for all Indemnitees as a group with respect to any such matter,
action, suit or proceeding.
 

-11-

--------------------------------------------------------------------------------



(b) Misrepresentations. Without limiting the application of subsection 13(a),
Debtor agrees to pay, indemnify and hold each Indemnitee harmless from and
against any loss, costs, damages and expenses which such Indemnitee may suffer,
expend or incur in consequence of or growing out of any misrepresentation by
Debtor in this Agreement, the Purchase Agreement or the Bridge Note or in any
statement or writing contemplated by or made or delivered pursuant to or in
connection with this Agreement, the Purchase Agreement or the Bridge Note.
 
(c) Contribution. If and to the extent that the obligations of Debtor under this
Section 13 are unenforceable for any reason, Debtor hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations that is
permissible under applicable law.
 
(d) Survival. The obligations of Debtor contained in this Section 13 shall
survive the termination of this Agreement and the discharge of Debtor’s other
obligations hereunder and under the Bridge Note.
 
(e) Reimbursement. Any amounts paid by an Indemnitee as to which such Indemnitee
has the right to reimbursement shall constitute Obligations secured by the
Collateral.
 
14.    Termination; Release. This Agreement shall terminate on the satisfaction
in full of all of the Obligations and, on such termination, Secured Party shall
release to Debtor the security interest granted in the Collateral hereunder and,
upon the request and at the expense of Debtor, forthwith assign, transfer and
deliver to Debtor, against receipt and without recourse to or warranty by
Secured Party, such of the Collateral to be released as may then be in the
possession of Secured Party and proper instruments acknowledging the termination
of this Agreement or the release of such Collateral, as the case may be;
provided, that if, after receipt of any payment of all or any part of the
Obligations, Secured Party is for any reason compelled to surrender such payment
to any person or entity because such payment is determined to be void or
voidable as a preference, impermissible setoff, or a diversion of trust funds,
or for any other reason, this Agreement shall continue in full force
notwithstanding any contrary action which may have been taken by Secured Party
in reliance upon such payment, and any such contrary action so taken shall be
without prejudice to Secured Party’s rights under this Agreement and shall be
deemed to have been conditioned upon such payment having become final and
irrevocable.
 

-12-

--------------------------------------------------------------------------------



15.    Miscellaneous.
 
(a) Entire Agreement; Amendment. This Agreement, the Purchase Agreement and the
Bridge Note set forth the entire understanding of the parties with respect to
the subject matter hereof and supersede all existing agreements among them
concerning such subject matter. This Agreement may only be amended or modified
by a written instrument duly executed by Debtor and Secured Party.
 
(b) Successors and Assigns. This Agreement, together with the covenants and
warranties contained in it, shall inure to the benefit of Secured Party and its
successors, assigns, heirs and personal representatives, and shall be binding
upon Debtor, its successors and permitted assigns; provided, that Debtor may not
assign this Agreement without the prior written consent of Secured Party. No
other Persons (including, without limitation, any other creditor of Debtor)
shall have any interest herein or any right or benefit with respect hereto.
Without limiting the generality of the foregoing, Secured Party may assign or
otherwise transfer any indebtedness held by it and secured by this Agreement to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Secured Party, herein or
otherwise, subject, however, to the provisions of the Bridge Note.
 
(c) No Waiver; Cumulative Remedies. No failure on the part of Secured Party to
exercise, no course of dealing with respect to, and no delay on the part of
Secured Party in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law. In the event
Secured Party shall have instituted any proceeding to enforce any right, power
or remedy under this Agreement by foreclosure, sale, entry or otherwise, and
such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to Secured Party, then and in every such
case, Debtor and Secured Party shall be restored to their respective former
positions and rights hereunder with respect to the Collateral, and all rights,
remedies and powers of Secured Party shall continue as if no such proceeding had
been instituted.
 
(d) Governing Law. This Agreement shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York.
 
(e) Consent to Jurisdiction and Service of Process. Debtor irrevocably consents
to the jurisdiction of the courts of New York County, New York in connection
with any action or proceeding arising out of or relating to this Agreement, any
document or instrument delivered pursuant to, in connection with or
simultaneously with this Agreement, or a breach of this Agreement or any such
document or instrument.
 

-13-

--------------------------------------------------------------------------------



(f) WAIVER OF JURY TRIAL. DEBTOR HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING TO WHICH IT IS A PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER.
 
(g) Severability of Provisions. If any provision of this Agreement is invalid,
illegal or unenforceable, the balance of this Agreement shall remain in effect,
and if any provision is inapplicable to any person, party or circumstance, it
shall nevertheless remain applicable to all other persons, parties and
circumstances.
 
(h) Notices. All notices and other communications required or permitted under
this Agreement shall be sent by registered or certified mail, postage prepaid,
overnight courier, confirmed telex or facsimile transmission (provided, that a
copy is also set by registered or certified mail), or delivered by hand or by
messenger, addressed (a) if to Secured Party, at its office at 2121 Avenue of
the Stars, Suite 2550, Los Angeles, CA 90067, Fax (310) 277-2741, marked to the
attention to Bruce L. Stein, CEO, or at such other address as Secured Party
shall have furnished to Debtor in writing, or (b) if to Debtor, at its office at
575 Broadway, New York, NY 10012, marked to the attention to Ron Chaimowitz,
CEO, or at such other address as Debtor shall have furnished to the Secured
Party in writing. Each such notice or other communication shall for all purposes
of this Agreement be treated as effective or having been given (i) when
delivered if delivered personally, (ii) if sent by registered or certified mail,
at the earlier of its receipt or three business days after registration or
certification thereof, (iii) if sent by overnight courier, on the next business
day after the same has been deposited with a nationally recognized courier
service, or (iv) when sent by confirmed telex or facsimile, on the day sent (if
a business day) if sent during normal business hours of the recipient, and if
not, then on the next business day.
 
(i) Execution in Counterparts. This Agreement and any amendments, waivers,
consents or supplements hereby may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement. Facsimile
signatures shall be deemed originals for all purposes hereunder.
 
(j) Headings. The Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
 
[Remainder of page left intentionally blank. Signature page follows]
 


-14-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Collateral Pledge and
Security Agreement on the date set forth above.
 

 
GREEN SCREEN INTERACTIVE SOFTWARE, INC.
         
By: /s/ Ron Chaimowitz
 
Name: Ron Chaimowitz
 
Title CEO
     
MANDALAY MEDIA, INC.
         
By: /s/ James Lefkowitz
 
Name: James Lefkowitz
 
Title President



 


 

-15-

--------------------------------------------------------------------------------



 
SCHEDULE A
 



-16-

--------------------------------------------------------------------------------



 

